                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION


RICARDO MANDRELL MOBLEY,

              Plaintiff,

       V.                                               CV 118-193


LINCOLN COUNTY LAW
ENFORCEMENT CENTER and
ARIES HUNTER,Officer,

              Defendants.



                                         ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed, (doc. no. 11).

The Magistrate Judge recommended dismissing the complaint for failure to state a claim
upon which relief may be granted because (1) Plaintiffs claims are time-barred by the

applicable two-year statute of limitations, and (2) even if the claims were not time-barred,

Lincoln County Law Enforcement Center ("LEC") is not subject to liability in a § 1983

lawsuit. (See doc. no. 9.)

       Plaintiff first argues he requested a form from the Clerk of Court, but never actually

filed, an amendment to his complaint to "properly" state a claim against Defendant Hunter to

make clear he is alleging a claim for cruel and unusual punishment and violation of his

bodily privacy. (Doc. no. 11.) However, even if Plaintiff had amended his complaint in the

manner he describes, the Magistrate Judge never addressed the substance of Plaintiffs
claims against Defendant Hunter because of the untimeliness of the allegations. (See doc.

no. 9.) Amending details to clarify the type of civil rights complaint Plaintiff wishes to make

against Defendant Hunter does not cure the statute of limitations problem upon which the

Magistrate Judge primarily relied to recommend dismissal.

       Plaintiff asserts in his objections he is entitled to equitable tolling of the two-year

statute of limitations for his claims arising on September 19, 2015, and ending no later than

June 21, 2016. According to Plaintiff, he was unable to obtain "vital information" about the

dates and officers involved in Plaintiffs alleged mistreatment at LEG until September 12,

2018. (Doc. no. 11.) In support of his request for equitable tolling. Plaintiff provides copies

of letters he wrote to Lincoln County officials, dated February 29, 2016, August 15, 2017,

September 5, 2017, and May 7, 2018, requesting information about an investigation into
unspecified deprivation of rights Plaintiff allegedly experienced while detained at LEG.

(Doc. no. 11-1, pp. 1-4.) Plaintiff also attaches a copy of an envelope and a list of tracking

numbers purporting to show he received some type of "papers" from the Lincoln County

Sheriffs Office on September 12, 2018. (Id. at 5-6.)

       "The general test for equitable tolling requires the party seeking tolling to prove that:

(1) he has been pursuing his rights diligently, and (2)some extraordinary circumstance stood

in his way and prevented timely filing." Rager v. Augustine, -P. App'x-, No. 18-10834,

2019 WL 413750, at *2 (11th Gir. 2019) {per curiam) (citing Villarreal v. R.J. Revnolds

Tobacco Co.. 839 F.3d 958, 971 (11th Gir. 2016)). In other words, "Equitable tolling is

appropriate when a movant untimely files because of extraordinary circumstances that are
beyond his control and unavoidable even with diligence, which the plaintiff bears the burden

ofshowing. Id. at *3.

       Plaintiff is not entitled to equitable tolling because he has not pursued his rights

diligently. First, Plaintiff does not identify what "vital information" he was unable to obtain

until September 12, 2018. As the Magistrate Judge explained. Plaintiff knew or should have

known of the alleged improper sexual touching by an officer at LEC on the date the event

occurred, as Plaintiff was obviously present for the encounter. Moreover, Plaintiff concedes

he reported the events to LEC officials when it occurred, so he had enough information at

that time to sufficiently identify the officer allegedly involved. (See doc. no. 1, p. 4.)

       Second, there are long periods of time separating the dates of Plaintiffs inquiries to

Lincoln County officials. After writing a letter on February 29, 2016, requesting an
investigative report, the next responsive letter is dated August 15, 2017, nearly one and a half
years later. (Doc. no. 11-1, pp. 1-2.) Not only does Plaintiff fail to provide any information
showing he pursued information for his case during that year and a half, but the August 15th
letter explains the information may have been turned over to Plaintiffs attorney in 2016. (Id.
at 2.) Plaintiff does not even suggest he checked with his attorney.

       In sum, as thoroughly explained in the Report and Recommendation, Plaintiffs
claims for events occurring at LEC on September 19, 2015, and ending at the latest on June

20, 2016, are time-barred by the two-year statute of limitations. "To dismiss a prisoner's
complaint as time-barred prior to service, it must appear beyond a doubt from the complaint
itself that the prisoner can prove no set of facts which would avoid a statute of limitations
bar." Sensi v. Fla. Officers of Court. 737 F. App'x 433, 437 (11th Cir. 2018){per curiam)

(citing Hughes v. Lott. 350 F.3d 1157, 1163 (11th Cir. 2003)). Not only is it clear from the
                                                3
face of the complaint Plaintiff had the information he needed to file his federal complaint

well before expiration of the statute of limitations, but the documentation attached to

Plaintiffs objections clearly shows Plaintiff failed to pursue his rights diligently in seeking

out any additional information about his claims, particularly when there is no explanation as
to what information he allegedly needed to obtain.

        Accordingly, the Court OVERRULES all ofPlaintiffs objections and ADOPTS the

Report and Recommendation of the Magistrate Judge as its opinion. Therefore, the Court

DISMISSES Plaintiffs complaint for failure to state a claim upon which relief may be

granted and CLOSES this civil action.

       SO ORDERED this _^:^day of March,2019, at Augusta, Georgia.



                                                                         JUDGE
                                            UNITED      ;ates district court
                                                          DISTRICT OF GEORGIA
